SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 29, 2011 MEMSIC, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-33813 04-3457049 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Tech Drive, Suite 325, Andover, MA 01810 (Address of principal executive offices) (Zip Code) One Tech Drive, Suite 325, Andover, MA 01810 (Mailing Address) (978) 738-0900 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below). ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM5.07 Submission on Matters to a Vote of Security Holders Our (the “Company’s) 2011 Annual Meeting (the “Annual Meeting”) of Shareholders was held on June 29, 2011.Set forth below are the results of the votes taken at the Annual Meeting. Of the 23,825,763 shares of the Company’s common stock outstanding as of the close of business on the May 9, 2011 record date, 21,481,569 shares were represented at the meeting. Two nominees were elected to the Board for three-year terms ending at the 2014 Annual Meeting of Shareholders, and until their successors are duly elected and qualified by the following votes: Name Votes For Votes Withheld Lawrence A. Kaufman, Ph.D. David K. Yang The shareholders approved the amendment and restatement of the Company’s 2007 Stock Incentive Plan by the following votes: For Against Abstain The shareholders ratified the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm for fiscal 2011 by the following vote: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MEMSIC, INC. By: /s/PATRICIA NIU Patricia Niu Chief Financial Officer Date: June 30, 2011 -2-
